Name: Council Regulation (EEC) No 344/83 of 8 February 1983 determining the quantity of New Zealand butter which the United Kingdom is authorized to import during March 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 2 . 83 Official Journal of the European Communities No L 40/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 344/83 of 8 February 1983 determining the quantity of New Zealand butter which the United Kingdom is authorized to import during March 1983 Whereas, therefore, Regulations (EEC) No 3499/82 (2), and (EEC) No 125/83 (3) fixed a quantity of 7 250 tonnes per month for the import of that product into the United Kingdom during January and February 1983 ; whereas, pending a decision and in order not to interrupt imports, the United Kingdom should be authorized to import during March 1983 the same quantity of New Zealand butter, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1972 Act of Accession, and in particular Article 5 (2) of Protocol 18 annexed to that Act, Having regard to the proposal from the Commission, Whereas Protocol 18 and, subsequently, Regulation (EEC) No 858/81 ('), authorized the United Kingdom to import certain quantities of New Zealand butter on special terms until 31 December 1983 ; whereas, in particular, Article 2 (2) of the said Regulation requires that before 1 October 1982 the quantity which the United Kingdom will be authorized to import during the 1983 calendar year in view, in particular, of the development of the situation on the Community butter market and the development of the world butter market shall be determined ; Whereas, however, it has not been possible to adopt, before 1 January 1983 , the Regulation determining the quantity of New Zealand butter which the United Kingdom is authorized to import during 1983 ; Article 1 The quantity of New Zealand butter which the United Kingdom is authorized to import during March 1983 is hereby fixed at 7 250 tonnes. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 February 1983 . For the Council The President H.-J . ROHR (') OJ No L 90, 4. 4 . 1981 , p. 18 . 0 OJ No L 368, 28 . 12. 1982, p. 1 . (3) OJ No L 17, 21 . 1 . 1983, p . 2.